U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-KSB (Mark One) [ X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-90618 WAVELIT, INC. (Formerly INFOTEC BUSINESS SYSTEMS, INC.) (Name of small business issuer in its charter) NEVADA 98-0358149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #150 - 1152 Mainland Street, Vancouver, B.C. V6B 4X2 (Address of principal executive offices) (Zip Code) Issuer’s Telephone Number (604) 484-4966 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [ X ] NO [ ] Check if there is no disclosure of delinquent filers in response to item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information state­ments incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] (The registrant is not a Section 12(g) filing issuer) State issuer's revenues for its most recent fiscal year: $708,726. State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days. The aggregate market value of the common stock held by non-affiliates of the registrant as of the close of business on August 31, 2007 (an aggregate 1,793,845 shares post-split out of a total of 5,383,069 shares post-split outstanding at that time) was approximately $215,323 computed by reference to the average closing bid and ask price on that date. Note: the common stock was reverse split 30:1 on June 08, 2007 (161,493,721 became 5,383,069). (APPLICABLE ONLY TO CORPORATE ISSUERS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 5,383,069 shares of Common Stock as of August 31, 2007. This report contains a total of 35 pages. DOCUMENTS INCORPORATED BY REFERENCE Not Applicable Transitional Small Business Disclosure Format (check one): Yes ; No X PART I The terms "Wavelit", "us", "we", "the company" and "our", refer to Wavelit, Inc (formerly Infotec Business Systems, Inc.) or our wholly owned subsidiaries Galaxy Networks Inc., Stream Horizon Studios Ltd. (formerly, Infotec Business Strategies Inc.), Galaxy US Networks Inc. (formerly, Eventec Inc.) and ebahn Television Networks Inc., unless the context otherwise implies. Forward Looking Statements This annual report on Form 10-KSB contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as "may", "will", "expect", "intend", "anticipate", "believe", "estimate", "continue" and other similar words. You should read statements that contain these words carefully because they discuss our future expectations, mak­ing projections of our future results of operations or our financial condition or state other "forward-looking" information.
